Citation Nr: 1710140	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was previously remanded by the Board for further evidentiary development in April 2013, December 2015, and July 2016.  


FINDING OF FACT

The Veteran's bilateral knee disability is not attributable to his active service or to any incident of service, including his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in a January 2007 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs and VA treatment records.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided medical examinations in August 2013 and August 2016.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  An additional VA examination was conducted to address whether the Veteran's service-connected left ankle disability aggravated his bilateral knee disability and the appropriate legal standard was used.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Bilateral Knee Disability

The Veteran asserts that his bilateral knee disability is related to service.  Specifically, he asserts that his bilateral knee disability was caused by his service-connected left ankle disability.  The Veteran states that his doctors told him that gait changes related to his left ankle disability caused a degenerative condition in his knees.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
  
Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  Arthritis is included under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, a current diagnosis of a bilateral knee disability is confirmed by the evidence of record.  More specifically, the Veteran was afforded VA examinations in August 2013 and August 2016, during which the examiners confirmed that the Veteran carries a diagnosis of a right knee partial tear ACL and laxity/sprain with chondromalacia.  The Veteran's VA medical records also document a diagnosis of degenerative joint disease of the bilateral knees.  

The Veteran's STRs reflect that the Veteran injured his left Achilles tendon while playing basketball.  The Veteran's STRs are void of any complaints of pain or injury directly related to his bilateral knees.

To the extent that the Veteran has stated that he has a bilateral knee disability attributable to service, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the etiology of his bilateral knee disability because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to relate his current bilateral knee disability to his service, or to any incident therein, including his service-connected left ankle disability.

The evidence of record otherwise includes an August 2013 VA examiner opinion which indicated that the Veteran's bilateral knee disability is less likely than not proximately due to or the result of the Veteran's service connected left ankle condition.  The examiner reasoned that because  the Veteran's gait was  within normal range, it was less likely than not that  the Veteran's ankle condition resulted in an alteration of gait biomechanics and change in mechanical loading sufficiently significant so as to cause the Veteran's knee disabilities.  The examiner opined that the etiology of the knee condition is more likely due to increased body weight and genetics.  

As the August 2013 VA opinion did not sufficiently address the question of whether the Veteran's service-connected left ankle disability had aggravated the bilateral knee disabilities, the Board  remanded the claims to obtain an opinion addressing aggravation using the "correct" legal standard.  As a result, an additional VA opinion, dated in  August 2016, was associated with the record.  The August 2016 VA examiner determined  that it is less likely than not that the Veteran's bilateral knee disability was aggravated by his service-connected left ankle disability.  In finding that it is less likely than not that the Veteran's current bilateral knee disability is related to service, the examiner reasoned that current orthopedic and pain management literature lacks sufficient objective, medically-based, clinical evidence to support a nexus between the ipsilateral (left) healed ankle condition and bilateral knee condition.  Furthermore, the examiner indicated that obesity and age are major risk factors for the development of degenerative joint disease of the knees.  The examiner opined that the Veteran's bilateral knee disability is more likely due to obesity/weight gain and the natural aging process.       

The Board acknowledges that the evidence of record also includes:  a July 2009 VAMC Loma Linda treatment note which states that it is as likely as not that the Veteran's arthropathy of both knees is service connected; an August 2010 VAMC Loma Linda treatment note which states that the Veteran re-ruptured his Achilles tendon which may have contributed to his knee problems; and a March 2011 VAMC Loma Linda treatment note that states that the Veteran's left Achilles tendon ruptured twice while in the military which impacts his knee and ankle.  However, these opinions lack supporting rationales, such that they are not entitled to any probative weight..  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

After weighing the evidence, the Board finds the August 2013 and August 2016 VA examiner opinions to be the most probative evidence of record.  The opinions were based on a review of the claims file and relevant facts, and the examiners provided detailed rationales.  Id.  

Without any competent evidence that the Veteran's bilateral knee disability is related to service, direct service connection is also not warranted.  Finally, there is no indication that the disability manifested within one year of service, so service connection based on the chronic disease presumption is not warranted.   

The Board finds that the Veteran's bilateral knee disability was not caused or aggravated by the service-connected left ankle disability, and did not have onset in service or within one year of his discharge from active service, and is not otherwise related to a period of active service; therefore service connection is not warranted.  There is no doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral knee disability, to include as secondary to a service-connected left ankle disability, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


